—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Friedman, J.), entered June 3, 1998, which, upon a jury verdict, is in favor of the plaintiffs and against it in the principal sum of $500,000.
Ordered that the judgment is reversed, on the facts and as a matter of discretion, and a new trial is granted, with costs to abide the event.
*515In the instant case, “[t]he jury’s initial finding that [the injured plaintiffs] negligence was not [a] proximate cause of the accident was inconsistent with the finding that [he] was [30%] at fault” (Cortes v Edoo, 228 AD2d 463, 465). The trial court did not err iñ instructing the jury to further consider its answers and verdict (see, CPLR 4111 [c]; cf., Cortes v Edoo, supra).
We agree with the appellant that under the circumstances of this case, the jury’s finding that the injured plaintiff was negligent, but that such negligence was not a proximate cause of the accident, was against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129, 134; see also, Stanton v Gasport View Dairy Farm, 244 AD2d 893). Thus, a new trial is granted. Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.